COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
IRENE RIOS                                                                          FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762
                                       December 17, 2018

        Brian Keith Carroll                                   Allen Wilson
        Sanderford & Carroll, P.C.                            Sanderford & Carroll, P.C.
        2110 Birdcreek Dr                                     2110 Birdcreek Dr
        Temple, TX 76502-1020                                 Temple, TX 76502-1020
        * DELIVERED VIA E-MAIL *                              * DELIVERED VIA E-MAIL *

        Michael W. O'Donnell                                  Ricardo G. Cedillo
        Fulbright & Jaworski L.L.P.                           Davis Cedillo & Mendoza Inc
        300 Convent Street, Suite 2200                        755 E Mulberry Ave Ste 500
        San Antonio, TX 78205                                 San Antonio, TX 78212-3135
        * DELIVERED VIA E-MAIL *                              * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-18-00859-CV
               Trial Court Case Number:   2018CI18239
               Style: Renda Southland JV and Charles McClure
                      v.
                      San Antonio Water System

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                            _____________________________
                                                             Rosa Gonzalez
                                                             Deputy Clerk, Ext. 53855


        cc: Donna Kay McKinney (DELIVERED VIA E-MAIL)
        Brian Lewis (DELIVERED VIA E-MAIL)
        David M. Prichard (DELIVERED VIA E-MAIL)
        Dinah L. Gaines (DELIVERED VIA E-MAIL)
        Joshua Morrow (DELIVERED VIA E-MAIL)